Citation Nr: 0927733	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-29 931A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder (neck condition).

2.  Entitlement to a disability rating higher than 10 percent 
for residuals of a low back strain.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 
1954 and from October 1954 to October 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In this decision, because there is new and material evidence, 
the Board is granting the Veteran's petition to reopen her 
claim for service connection for a cervical spine disorder.  
However, this claim must be further developed before 
readjudicating it on its underlying merits.  Additional 
evidentiary development is also required for the remaining 
two claims concerning the rating for the low back disability 
and a TDIU.  So the Board is remanding all three claims to 
the RO via the Appeals Management Center (AMC).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008) and 38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied the 
Veteran's claim for service connection for a neck condition 
because, at the time, there was no medical evidence on file 
of disability involving her neck, so no then current 
disability that could possibly be related to her military 
service.

2.  But additional evidence received since that February 2006 
rating decision confirms the Veteran has a neck condition - 
specifically, spinal stenosis according to the results of a 
VA magnetic resonance imaging (MRI), which she believes is 
related to the already service-connected residuals of her low 
back strain.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service 
connection for a neck condition is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  However, additional evidence submitted since that 
February 2006 rating decision is new and material, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for a 
cervical spine disorder.  However, the Board must first 
determine whether new and material evidence has been 
submitted since an unappealed, and therefore final and 
binding, February 2006 rating decision that earlier 
considered and denied this claim for service connection for a 
neck condition.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, such as arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from active military service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish 
entitlement to service connection on this secondary basis, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus or relationship between the 
service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this particular case at hand, records show the Veteran 
initially filed a claim for service connection for a cervical 
spine disorder in October 2005.  In February 2006, the RO 
denied her claim on the stated basis that "there is no 
documentation in your service medical records showing that 
you have been treated for this condition in service nor is 
there any evidence providing a current diagnosis and a link 
to military service."  The RO notified her of that decision 
and of her appellate rights in a letter dated in March 2006.  
But since she made no attempt to appeal that decision within 
one year of being notified of it, that decision became final 
and binding on her based on the evidence then of record and 
is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In October 2007, the Veteran filed a petition to reopen this 
claim.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Therefore, the Board must determine whether new and material 
evidence has been submitted since the prior, final and 
binding, February 2006 rating decision to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the 
evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See also Prillaman v. Principi, 346 F.3d 
1362 (Fed. Cir. 2003).



Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring the 
duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  

Since the final and binding February 2006 rating decision, 
the Veteran has submitted a September 2005 VA outpatient 
treatment record listing a diagnosis of spinal stenosis of 
her cervical spine, according to the results of a then recent 
MRI.  It appears this record is a duplicate and was in the 
claims file at the time of the RO's February 2006 decision in 
question, although inexplicably the RO never mentioned or 
otherwise referred to it when denying the claim in that 
decision - including, importantly, on the false premise that 
the Veteran did not have medical evidence of a then current 
disability involving the cervical segment of her spine (i.e., 
her neck).  She clearly did, however, as expressly indicated 
by the results of that MRI, and because the record was 
generated within VA's healthcare system, the RO had 
constructive, if not actual, notice of the existence of this 
evidence when denying her claim in February 2006.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Also since that February 2006 rating decision, the Veteran 
has alleged a new theory of entitlement, claiming instead 
that her cervical spine disorder is related to the already 
service-connected residuals of her low back strain.  However, 
a new theory of causation for the same disease or injury that 
was the subject of a previously denied claim cannot be the 
basis of a new claim.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  See, too, Robinson v. Mansfield, 21 Vet. 
App. 545 (2008), aff'd on other grounds in Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that 
separate theories in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
benefits for that disability).  Thus, the mere fact the 
Veteran is alleging that her current cervical spine disorder 
is secondary to her service-connected residuals of a low back 
strain is not sufficient to reopen her claim.

Nevertheless, the Board finds that the report of a January 
2008 VA examination does constitute new and material evidence 
in light of the Veteran's new theory of secondary service 
connection.  The only findings in this report pertain to her 
low back since this evaluation was performed in connection 
with her claim for a higher rating for her service-connected 
low back strain.  But in light of the fact that she has a 
diagnosis of cervical spinal stenosis - which the RO did not 
mention expressly or otherwise acknowledge, even implicitly, 
when previously denying her claim in February 2006, and 
keeping in mind her amended pleading that her cervical spine 
disorder is related to her service-connected low back strain, 
there is new and material evidence when also considering the 
January 2008 VA examination report showing a possible 
worsening of the symptoms referable to her lower back 
disability.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim).  

Inasmuch as there is new and material evidence, the claim for 
service connection for a cervical spine disorder is reopened.  
It is important for the Veteran to understand, however, that 
the standard for reopening a claim is relatively low and does 
not necessarily indicate this claim will be ultimately 
granted.


ORDER

The petition to reopen the claim for service connection for a 
cervical spine disorder is granted, subject to the further 
development of this claim on remand.




REMAND

The Board finds that additional evidentiary development is 
needed before it can fairly adjudicate the claim for service 
connection for a cervical spine disorder on its underlying 
merits, as well as the remaining claims for an increased 
rating for the service-connected low back strain and a TDIU.  

It appears there may be additional VA treatment records that 
need to be obtained before deciding these claims.  In her 
Substantive Appeal (on VA Form 9), the Veteran indicated that 
relevant treatment records were then currently located at the 
VA medical facilities in Tampa and Orlando, Florida.  Since, 
however, it appears that not all of these records have been 
obtained, the RO/AMC should attempt to obtain any outstanding 
records from these facilities and associate them with the 
claims file for consideration in this appeal.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

The Veteran should also be afforded a VA examination for 
several reasons.  First, since she has been diagnosed with 
spinal stenosis of the cervical spine, which she claims in 
related to her service-connected low back strain, 
a VA examination is needed for a medical nexus opinion 
determining whether there is indeed a correlation between 
these two conditions.  See 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  



Second, a VA examination is also needed to reassess the 
severity of the Veteran's low back strain, including how it 
affects her ability to obtain and maintain substantially 
gainful employment.  See Beaty v. Brown, 6 Vet. App. 532 
(1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(holding that VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the Veteran's service-connected 
disabilities have on his or her ability to work).

The Veteran alleges that the extent of the pain in her low 
back (and neck, too, although not yet service connected), and 
the resulting lack of mobility, prevents her from working as 
a tennis instructor.  According to a November 2007 statement 
in support of her claim (VA Form 21-4138), she had not been 
able to work in that capacity for over two years - meaning 
since before November 2005, and her reported earnings during 
the immediately preceding 12 months were only $580 per month 
from Social Security.  She more recently indicated in a March 
2009 statement that she now gets $623 per month from Social 
Security and $123 per month from VA (as a result of the 
current 10 percent rating for her low back disability).

The report of the January 2008 VA compensation examination 
indicates the Veteran had had 60 incapacitating days in the 
last 12 months, lasting hours to days.  Also, under the 
heading "REASONS GIVEN FOR UNEMPLOYMENT", it was indicated 
she has physical disability in reference to her back.  The 
examiner also indicated later in the report that the Veteran 
has a "mildly disabling back condition that prevents her 
from working as a tennis instructor."  But the examiner's 
diagnosis was lumbar degenerative disc disease (DDD), 
reportedly causing the low back pain with occasional 
radiation.  The Veteran's service-connected low back 
disability, however, is not lumbar DDD - rather, as already 
explained, residuals of a low back strain.  And it is unclear 
whether this additional diagnosis of lumbar DDD is also a 
residual of her low back strain or otherwise part and parcel 
of this 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA adjudicators must be able to 
distinguish, by competent medical evidence, the extent of 
symptoms that is due to service-related causes, i.e., 
service-connected disability, from that which is not).  It 
also remains unclear based on the VA examiner's comments 
whether the Veteran is precluded from all forms of 
substantially gainful employment because of her service-
connected disability, or just her prior work as a tennis 
instructor - which, incidentally, even she acknowledged in 
her November 2007 statement was only on a part-time basis.  
She more recently claimed in her March 2009 statement that 
she cannot work as a tennis instructor or at "anything 
else," so in reference to even other possible jobs, and not 
because of her age but because of her pain and lack of 
mobility.  Consequently, additional medical comment is needed 
to assist in determining whether the lumbar DDD is associated 
with the service-connected low back strain and whether the 
Veteran is precluded from all forms of substantially gainful 
employment, not just her prior work as a part-time tennis 
instructor, because of her service-connected disability.  

Prior to this examination, however, the Veteran should be 
requested to complete and submit a TDIU application (VA Form 
21-8940), listing her employment history as well as any 
training and/or education she has received.  The completion 
and submission of this form is essential to determining 
whether she is unable to obtain or maintain substantially 
gainful employment in perhaps a more sedentary job in light 
of her level of education, training, and previous work 
experience, without considering her age or the impairment 
caused by any nonservice-connected disabilities she may have.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2008).

Moreover, the Veteran's TDIU claim is inextricably 
intertwined with her claims for service connection for a 
cervical spine disorder and for a higher rating for her 
service-connected lumbar strain, especially since she is 
alleging the pain and resulting lack of mobility attributable 
to these disabilities are the reasons she can no longer work 
in any substantially gainful capacity.  Since, however, she 
does not presently meet the threshold minimum percentage 
rating requirements of 38 C.F.R. § 4.16(a) for consideration 
of a TDIU, except perhaps on an 


extra-schedular basis under § 4.16(b) (and 38 C.F.R. 
§ 3.321(b)(1)), any potential grant of service connection for 
her cervical spine disorder or increased rating for her 
service-connected lumbar strain may, in turn, bear 
significantly on her TDIU claim.  See Holland v. Brown, 
6 Vet. App. 443, 446 (1994) (a TDIU claim predicated on a 
particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, consideration of her TDIU claim must 
be temporarily deferred pending completion of the additional 
development concerning her other claims for service 
connection for her cervical spine disorder and a higher 
rating for her service-connected lumbar strain.  
This will avoid piecemeal adjudication of claims with common 
parameters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision cannot be 
rendered unless both issues have been considered); and see 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together.).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the VA medical facilities in 
Tampa and Orlando, Florida, and obtain 
all outstanding records of treatment 
pertaining to the Veteran from 2006 to 
the present.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, and further attempts to obtain 
these records would be futile, this fact 
should be documented in the claims file 
and the Veteran appropriately notified.  
See 38 C.F.R. § 3.159(c)(2).

2.  Ask the Veteran complete and return a 
TDIU application, VA Form 21-8940, 
listing her prior work experience, level 
of education, any special training, etc.

3.  Schedule the Veteran for another VA 
compensation examination - this time for 
a medical opinion concerning the etiology 
of her cervical spinal stenosis, and in 
particular whether it at least as likely 
as not (50 percent probability or 
greater) was caused or made chronically 
worse, i.e., aggravated by her 
service-connected low back strain.  An 
opinion is also needed as to whether the 
cervical spinal stenosis is at least as 
likely as not otherwise related to her 
military service or initially manifested 
within the first year after service.  All 
necessary diagnostic testing 
and evaluation needed to make these 
important determinations should be 
conducted, and the Veteran's claims file, 
including a complete copy of this 
decision and remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.



4.  The VA examiner should also assess 
the current severity of the Veteran's 
service-connected low back strain, 
including indicating whether the 
diagnosis of lumbar DDD (at the 
conclusion of the January 2008 
VA compensation examination) is 
disability that is part and parcel of or 
otherwise related to or associated with 
the service-connected low back strain.  
If not, the examiner is asked to try and 
differentiate the extent of functional 
and other impairment that is attributable 
to the lumbar DDD from that due to the 
service-connected low back strain.

Medical comment also is needed as to the 
effect this disability (only considering 
the extent of it that is service-
connected) has on the Veteran's ability 
to obtain and maintain substantially 
gainful employment, both of a physically 
demanding capacity like her prior work as 
a part-time tennis instructor and in a 
more sedentary occupation.  Factors for 
consideration include the Veteran's level 
of education, experience, and 
occupational background.

Any special diagnostic testing and 
evaluation deemed necessary should be 
performed, including imaging of the 
Veteran's spine.  The examiner should 
describe all symptomatology due to the 
low back strain, including, as mentioned, 
indicating whether there is associated 
lumbar DDD and any resulting neurological 
pathology like radiation (e.g., 
radiculopathy/sciatic neuropathy).  
If the lumbar DDD is determined to be 
part and parcel of the service-connected 
low back strain, or otherwise related to 
or associated with this service-connected 
disability, then the examiner should 
describe the level of any such resulting 
radiculopathy/sciatic neuropathy in terms 
of whether there is complete or 
incomplete paralysis of the sciatic nerve 
related to the low back strain and DDD.

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

Also indicate whether the Veteran has 
ankylosis, favorable or unfavorable.

If the lumbar DDD (i.e., intervertebral 
disc syndrome (IVDS)) is determined to be 
part and parcel of the service-connected 
low back strain, or otherwise related to 
or associated with this service-connected 
disability, the examiner should also note 
the frequency and total duration of any 
incapacitating episodes of this 
disability (if any).  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to IDVS requiring 
bed rest prescribed by a physician and 
treatment by a physician.


The rationale for all opinions expressed 
should also be provided.

5.  Review the report of the VA 
examination to ensure it responds to all 
of the questions posed.  If not, take 
corrective action.   38 C.F.R. § 4.2.

6.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the Veteran's 
satisfaction, send her and her 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


